Exhibit 10.72

 

 

THIRD AMENDMENT TO
FEBRUARY 1, 2003
GLOBAL GOLD CORPORATION – JAN DULMAN
EMPLOYMENT AGREEMENT

 

AMENDMENT, entered as of May 5, 2015 and effective as of the 1st day of August,
2015, between Global Gold Corporation, a Delaware corporation (the
“Corporation”), and Jan Dulman (the “Employee”), to the Employment Agreement,
dated as of June 15, 2007, as amended as of August 11, 2009, and June 30, 2012
(the “Agreement”), between the parties;

 

W i T n e s s e t h:

 

WHEREAS, the Company has employed the Employee as Chief Financial Officer and
needs to retain the continued active service of the Employee in light of the
Corporation’s obligation and in light of other considerations;

 

WHEREAS, the Corporation and the Employee desire to enter into an amendment and
extension of the Agreement on the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.     CHANGE IN TERM OF AGREEMENT. The term of the Agreement is hereby hereby
extended until July 31, 2018 and Section 2 of the Agreement is hereby amended to
read as follows:

 

“TERM. The term of this Agreement, as amended effective August 1, 2015, shall
commence on June 1, 2007 and end on July 31, 2018, and shall be automatically
renewed for consecutive one-year periods thereafter unless (a) terminated by the
Employee on 120 days written notice prior to the expiration of the initial term
hereof, (b) terminated by either party on 120 days written notice prior to the
expiration of the second year hereof or any year thereafter or (c) sooner
terminated as otherwise provided herein.”

 

 
 

--------------------------------------------------------------------------------

 

 

2.     COMPENSATION. The Corporation shall maintain the Employee's annual salary
at $165,000 per annum. In addition, Employee is awarded as additional base
compensation a Restricted Stock Award of 300,000 shares vesting in semi-annual
installments through July 31, 2018, and pursuant to the terms set forth in the
Restricted Stock Award attached. Effective August 1, 2015, Section 3(a) of the
Agreement is hereby amended to read as follows:

 

(a)     “Base Compensation. In consideration for the services rendered by the
Employee under this Agreement, as amended May 5, 2015 and effective August 1,
2015, the Company shall deliver to the Employee as base compensation a total of
Three Hundred Thousand shares of the common stock of Global Gold Corporation
pursuant to the terms of the Restricted Stock Award attached hereto as Exhibit A
(the “Restricted Stock Award”). In addition to the foregoing, the Company shall
pay to the Employee, as base compensation, the sum of $165,000 for each 12-month
period commencing on and after August 1, 2015 during the term of this Agreement,
payable in equal monthly installments on the 15th day of each month. In addition
and pursuant to the decision of the Compensation Committee, Employee shall be
awarded Three Hundred Thousand (300,000) shares of common stock of Company
vesting in semiannual installments through July 31, 2018 all in accordance with
the terms and conditions above.”

 

3.     SURVIVAL OF AGREEMENT. This Amendment is limited as specified above and
shall not constitute a modification or waiver of any other provision of the
Agreement except as required by terms agreed here. Except as specifically
amended by this Amendment, the Agreement terms shall remain in full force and
effect and all of its terms are hereby ratified and confirmed.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.



        GLOBAL GOLD CORPORATION              

 

 

 

By

 

 

 

  Van Z. Krikorian, Manager   Jan Dulman



 

 
 

--------------------------------------------------------------------------------

 

 

                              EXHIBIT A

 

Global Gold Corporation

555 Theodore Fremd Avenue 

Rye, NY 10528

 

                                         May 5, 2015

Mr. Jan Dulman

13 Hickory Place               

Livingston, NJ 07039

 

 

Re:       Restricted Stock Award

 

Dear Mr. Dulman:

 

As consideration for your employment agreement, as extended May 5, 2015, with
Global Gold Corporation (the “Corporation”) and as an inducement for your
rendering of services to the Corporation, we hereby grant you Three Hundred
Thousand (300,000) shares of the Common Stock of Global Gold Corporation,
evidenced by a certificate of shares of our common stock, $.001 par value per
share (the "Shares"), subject to applicable securities law restrictions and the
terms and conditions set forth herein:

 

 

1.     For the first six month period commencing August 1, 2015 within which you
render the services provided herein, you shall become fully vested in one sixth
of the total Shares granted hereunder. For the next six month periods thereafter
commencing on February 1, 2016 through July 31, 2018, you shall become fully
vested in an additional one sixth of the total Shares granted hereunder. Thus,
if you complete six, twelve, eighteen, twenty four, thirty and then thirty six
months of service as provided hereunder, you shall be vested in 50,000, 100,000,
150,000, 200,000, 250,000, and then 300,000 of the Shares granted hereunder,
respectively.

 

 

2.     In the event of your termination of your employment on or before the
expiration of the initial six month period commencing with the date hereof or
any subsequent six month period thereafter during the thirty six month period
commencing with August 1, 2015 for any reason, you shall forfeit all right,
title and interest in and to any of the Shares granted hereunder which have not
become vested in you, without any payment by the Company therefore unless
mutually agreed otherwise, except in the case of a Change in Control. All Shares
shall vest upon the occurrence of a Change of Control (as defined herein)
without further action by you or the Corporation.

 

 
 1

--------------------------------------------------------------------------------

 

 

3.     (a)     Any Shares granted hereunder are not transferable and cannot be
assigned, pledged, hypothecated or disposed of in any way until they become
vested, and may be transferred thereafter in accordance with applicable
securities law restrictions. Any attempted transfer in violation of the Section
shall be null and void.

 

(b)     Notwithstanding anything contained in this Agreement to the contrary,
after you become vested in any of the Shares granted hereunder, no sale,
transfer or pledge thereof may be effected without an effective registration
statement or an opinion of counsel for the Corporation that such registration is
not required under the Securities Act of 1933, as amended, and any applicable
state securities laws.

 

4.     During the period commencing with the date hereof and prior to your
forfeiture of any of the Shares granted hereunder, you shall have all right,
title and interest in and to the Shares granted hereunder, including the right
to vote the Shares and receive dividends or other distributions with respect
thereto.

 

5.     You shall be solely responsible for any and all Federal, state and local
income taxes arising out of your receipt of the Shares and your future sale of
other disposition of them.

 

6.     This Agreement and the rights of the parties hereunder shall be governed
by and construed in accordance with the laws of the State of New York, without
regard to its conflicts of law principles. All parties hereto (i) agree that any
legal suit, action or proceeding arising out of or relating to this Agreement
shall be instituted only in a Federal or state court in the City of New York in
the State of New York, (ii) waive any objection which they may now or hereafter
have to the laying of the venue of any such suit, action or proceeding, and
(iii) irrevocably submit to the exclusive jurisdiction of any Federal or state
court in the City of New York in the State of New York, in any such suit, action
or proceeding, but such consent shall not constitute a general appearance or be
available to any other person who is not a party to this Agreement. All parties
hereto agree that the mailing of any process in any suit, action or proceeding
at the addresses of the parties shown herein shall constitute personal service
thereof.      

 

7.     If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision and shall not in any manner affect or render invalid or unenforceable
any other severable provision of this Agreement, and this Agreement shall be
carried out as if any such invalid or unenforceable provision were not contained
herein.

 

8.     This Agreement and all the terms and provisions hereof shall be binding
upon and shall inure to the benefit of the parties and their respective heirs
and successors and, in the case of the Corporation, its assigns.

 

9.     This Agreement may not be amended except in a writing signed by all of
the parties hereto.

 

 
2 

--------------------------------------------------------------------------------

 

 

10.     Nothing contained herein shall be construed to create an employment
agreement between the Corporation and you or require the Corporation to employ
or retain you under such a contract or otherwise.

 

11. Notwithstanding anything contained this in Agreement to the contrary the
Shares shall become fully vested upon your death or upon your becoming disabled,
which shall mean you shall have been unable to render all of your duties by
reason of illness, injury or incapacity (whether physical or mental) for a
period of six consecutive months, determined by an independent physician
selected by the Board of Directors of the Corporation.

 

12.     Notwithstanding anything contained this in Agreement to the contrary:

 

(a)     the Shares shall become fully vested upon the occurrence of a Change of
Control (as defined in this Section 12), which shall occur upon

 

(i)     (a) thirty-five percent (35%) or more of the outstanding voting stock of
the Corporation has been acquired by any person (as defined by Section 3 (a) (9)
of the Securities Exchange Act of 1934, as amended) other than directly from the
Corporation; (b) there has been a merger or equivalent combination involving the
Corporation after which 49% or more of the voting stock of the surviving
corporation is held by persons other than former shareholders of the
Corporation; (c) twenty percent (20%) or more of the members of the Board
elected by shareholders are persons who were not nominated in the then most
recent proxy statement of the Corporation; or (d) the Corporation sells or
disposes of all or substantially all of its assets.

 

(ii)     any “person”, as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or persons
acting in concert (other than Drury J. Gallagher, Firebird Global Master Fund,
Ltd., Van Z. Krikorian or any of their affiliates) become the “beneficial owner”
or “beneficial owners” (as defined in Rule 13d-3 under the Exchange Act, or any
successor rule or regulation thereto as in effect from time to time), directly
or indirectly, of the Corporation’s securities representing more than 50% of the
combined voting power of the Corporation’s then outstanding securities, pursuant
to a plan of such person or persons to acquire such controlling interest in the
Corporation, whether pursuant to a merger (including a merger in which the
Corporation is the surviving corporation), an acquisition of securities or
otherwise; and

 

(b)     A transaction shall not constitute a Change of Control if its sole
purpose is to change the state of the Corporation’s incorporation or to create a
holding company that will be owned in substantially the same proportions by the
persons who held the Corporation’s securities immediately before such
transaction.

 

(c)     The Shares shall become fully vested upon your death or upon your
becoming disabled, which shall mean you shall have been unable to render all of
your duties by reason of illness, injury or incapacity (whether physical or
mental) for a period of six consecutive months, determined by an independent
physician selected by the Board of Directors of the Corporation.

 

 
3 

--------------------------------------------------------------------------------

 

 

13.     In the event of any conflict between the terms of this Agreement and of
the Employment Agreement, the provisions contained in this Agreement shall
control.

 

If this letter accurately reflects our understanding, please sign the enclosed
copy of this letter at the bottom and return it to us.

 



 

Very truly yours,

 

Global Gold Corporation

 

 

 

 

 

 

 

 

 

By:

 

      Van Krikorian, Chairman  



 

Agreed:

 

 

______________________________

Jan Dulman

 

 

4